Citation Nr: 1215333	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-35 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increase(s) in the ratings for bilateral hearing loss, currently assigned ratings of 70 percent prior to July 1, 2010; 50 percent from July 1, 2010 to January 14, 2011; 60 percent from January 14, 2011 to December 1, 2011; and 50 percent from December 1, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to June 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) which reduced the rating for bilateral hearing loss from 70 to 50 percent, effective July 1, 2010.  An interim (January 2011) rating decision increased the rating for the hearing loss from 50 to 60 percent, effective January 14, 2011; and a subsequent interim (December 2011) rating decision reduced the rating for the hearing loss from 60 to 50 percent, effective December 1, 2011.  In March 2012, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims files.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

At the videoconference hearing the Veteran testified that his hearing loss has worsened.  The Board finds that an examination is necessary to ascertain the current severity of his bilateral hearing loss, particularly in light of the fluctuations in the audiometry during the evaluation period.  In addition, a medical opinion that addresses whether the Veteran's hearing has in fact improved and worsened, or whether the deviations noted in the various audiometric test results are normal deviations anticipated in the audiometric testing process is necessary.

Records of any VA audiological treatment since November 2009 are not associated with the claims file.  Because any such records are constructively of record, and may be pertinent to the matters at hand, they must be sought.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should secure for the record any updated (since November 2009) records of VA treatment the Veteran has received for hearing loss.

2.  The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran an account of the occupational and daily living impairment of function related to this disability, and should comment on the account (i.e., opine whether the degree of functional impairment described is consistent with the level of hearing acuity found on objective testing).  

The examiner is also requested to review the VA audiological examination reports dated in December 2009, January 2011, and December 2011, and opine whether the changes in the Veteran's audiometric results between these tests are reflective of improvement (or worsening) of his bilateral hearing loss disability, or whether the differences in the test results are simply due to normal, expected discrepancies/variability inherent in audiometric studies. 

3.  The RO should then re-adjudicate the claim (to include whether referral for consideration of an extraschedular rating is indicated - i.e. whether schedular criteria are inadequate).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

